post-conviction petitions for a writ of habeas corpus. 3            See NRS
                34.810(1)(b)(2). Appellant's petition was procedurally barred absent a
                demonstration of good cause and actual prejudice.        See NRS 34.726(1);
                NRS 34.810(1)(b). Moreover, because the State specifically pleaded laches,
                appellant was required to overcome the rebuttable presumption of
                prejudice. NRS 34.800(2).
                             First, appellant claimed that the decision in Martinez v. Ryan,
                566 U.S. , 132 S. Ct. 1309 (2012), established "new governing law" that
                the ineffective assistance of post-conviction counsel could provide good
                cause to excuse procedural bars. Appellant's claim lacked merit. This
                court has already recognized that appellant, who was initially under a
                sentence of death, was entitled to the effective assistance of post-
                conviction counsel in his first, timely post-conviction petition for a writ of
                habeas corpus.    Leslie v. State, Docket No. 52954 (Order of Affirmance,
                October 21, 2009). However, this court also held that appellant failed to
                raise his claims of ineffective assistance of post-conviction counsel within a
                reasonable time and that he therefore failed to excuse the entire length of
                the delay. Id. That ruling is the law of the case.      See Hall v. State, 91
                Nev. 314, 315, 535 P.2d 797, 798 (1975). And the ruling in Martinez would
                not overcome the law of the case as Martinez does not apply to Nevada's
                statutory post-conviction procedures.     See Brown v. McDaniel, 130 Nev.
                        , 331 P.3d 867, 874 (2014). Thus, the decision in Martinez would
                not provide good cause for this late and successive petition.



                            v. Warden, 118 Nev. 773, 59 P.3d 440 (2002); Leslie v. State,
                      3 Leslie
                Docket No. 52954 (Order of Affirmance, October 21, 2009); Leslie v. State,
                Docket No. 61050 (Order of Affirmance, April 9, 2013).


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 194Th
                                    Second, appellant claimed that the ineffective assistance of
                        trial and appellate counsel provided good cause to excuse the procedural
                        bars. However, those claims are themselves untimely and thus did not
                        provide good cause for this late and successive petition. See Hathaway v.
                        State, 119 Nev. 248, 252-53, 71 P.3d 503, 506 (2003).
                                    Finally, appellant failed to rebut the presumption of prejudice
                        to the State. Accordingly, we conclude that the district court did not err in
                        denying appellant's petition as procedurally barred, and we
                                    ORDER the judgment of the district court AFFIRMED.




                        Pickering                                  Saitta


                        cc:   Hon. Stefany,Miley, District Judge
                              Wilbert Emory Leslie, III
                              Attorney General/Carson City
                              Clark County District Attorney
                              Eighth District Court Clerk




SUPREME COURT
         OF
     NEVADA
                                                              3
(0) 1.947A    artefr.